OFFICL>PITNEYBOWEs
             STATE 6>f .!Ei>,{A~~i
             PENAL"ijY~f-,Qijg c · 1\1~
                                              w: -           I        •         ((q, ~.' 7~1}§f?
                                                                                ~ ==
             PRIVATE USE. . ttY~ Cl)                                           ZIP 78701 ~       ~15
                                                                                              (0)(0)(0)
                                  ~~OQ        0:~~           •    ,       -..  02 1\"1          °
                                     ~~     ~li:~
      -
  .                        .                             :,.. •             •. 0001401623AUG. 07. 2015.
8/3/2015                      , 8i s:Ls.o.~ ~t; .
ENDERLIN, EUGENE DALE.J~>J>-~~ 'fF.Et.~o:/1035438-A                WR-82,683-01
On this day, the supplemental clerk's·.~£!.,:inJfsponse to the order issued by this
Court, has been received and pre'?e~tEourt.


                                      ENE DALE ENDERLIN JR.
                                              TDC # 1490997 .
                                                .           .
                                                                                G2
                                                                Abel Acosta, Clerk


                                                                                  -j
                                                                                  I      ..
                                                                                      . ~T~
                                                                                                                  'f'

                                                                                                          ::_.}
                                                                                                           ·)i
                                                                                                            j
                                                                                                           -~Z-
                                                                                                          ·_;i




                                                                                                            I